        Case 1:19-cv-01337-ALC-SN Document 35 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          6/16/2020
--------------------------------X
BUZZFEED, INC.,

                 Plaintiff,
                                                              19-cv-01337-ALC-SN
                     - against -                              ORDER

U.S. DEPARTMENT OF THE
AIR FORCE,

                  Defendant.
---------------------------------X

ANDREW L. CARTER, JR., United States District Judge:

        Pursuant to Local Civil Rule 56.1(a), “[u]pon any motion for summary judgment pursuant

to Rule 56 of the Federal Rules of Civil Procedure, there shall be annexed to the notice of motion

a separate, short and concise statement, in numbered paragraphs, of the material facts as to which

the moving party contends there is no genuine issue to be tried.”

        “The papers opposing a motion for summary judgment shall include a correspondingly

numbered paragraph responding to each numbered paragraph in the statement of the moving party,

and if necessary, additional paragraphs containing a separate, short and concise statement of

additional material facts as to which it is contended that there exists a genuine issue to be tried.”

Local Civil Rule 56(b).

        The summary judgment briefing recently filed in this matter does not include the requisite

56.1 statements. The Parties are hereby ORDERED to propose a schedule for submission of 56.1

statements.

SO ORDERED.
Dated: New York, New York
       June 16, 2020                          _________________________________
                                              Andrew L. Carter, Jr.
                                              United States District Judge
